DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-9 and 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 4, 6-9 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2011/0231887), hereinafter referred to as West, in view of Causey (2014/0096162), hereinafter referred to as Causey.

8.	Regarding claim 1, West discloses method for utilizing curated internet-based multimedia content as a television broadcast, the method and system comprising: receiving from an Owner User an Owner Snippet, comprising multimedia content, configured to be transmitted from a client device (fig. 1-3, paragraphs 47-48 wherein user creates audio-video clip to provide to the server for the clip to be distributed to be viewed by others); 
saving the received Owner Snippet in a category as a Snippet, comprising the multimedia content, in a Snippet Library (fig. 1-3, paragraphs 43-44 wherein server can recall stored audio-video clip); 
receiving a request for the Snippet from at least one other client device (fig. 1-3, paragraph 31-32 wherein shared audio-video clip can be provided to requesting  device);
providing the Snippet to the at least one other client device (fig. 1-3, paragraphs 32-33 wherein audio-video clip is played back for device requesting clip); 
receiving at least one vote, configured to be transmitted by the at least one other client device, pertaining to the Snippet (fig. 1-3, paragraph 47 wherein server measures popularity of audio-video clips by counting the number of times audio-video clips are forwarded between users);
determining a Tally for the Snippet using a number of votes, pertaining to the Snippet, received from the at least other client device (fig. 1-3, paragraph 47 wherein as the number of such forwarding increases, audio-video clip popularity ratings may be increased); 
utilizing the Tally to assign the Snippet a Rank (fig. 1-3, paragraph 47 wherein ratings may be maintained in billboard fashion at the server, available for all users to see); 
analyzing the Rank of the Snippet (fig. 1-3, paragraph 47 wherein ratings may be maintained in billboard fashion at the server, available for all users to see); 
categorizing the Snippet based on the Rank to a Trending Category as a Trending Snippet in the Snippet Library (fig. 1-3, paragraph 47 wherein as the number of such forwarding increases, audio-video clip popularity ratings may be increased); 
However West is silent in regards to disclosing providing to a television broadcast network the Trending Snippet in the Trending Category; receiving a broadcast schedule from the television broadcast network pertaining to a television broadcast by the television broadcast network of the Trending Snippet; and providing the broadcast schedule, for the Trending Snippet, to the at least one other client device.
Causey discloses providing to a television broadcast network the Trending Snippet in the Trending Category (fig. 3-4, paragraph 29 wherein system uses trend data in order to trigger generation of programming schedule to provide to multiple user devices);
receiving a broadcast schedule from the television broadcast network pertaining to a television broadcast by the television broadcast network of the Trending Snippet (fig. 3-4, paragraph 29 wherein system uses trend data in order to trigger generation of programming schedule to provide to multiple user devices);
and providing the broadcast schedule, for the Trending Snippet, to the at least one other client device (fig. 3-4, paragraph 29 wherein system uses trend data in order to trigger generation of programming schedule to provide to multiple user devices).  Causey (paragraph 15) provides motivation to combine the references wherein system uses trending data, aka What’s Hot, to determining scheduling of broadcast channels to send to one or more users.  All of the elements are known.  Combining the references would yield the instant claims wherein trending clip information triggers system to generate programming scheduling information relating the trending clip.  Therefore the invention would; have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

9.	Regarding claim 4, West discloses the method according to claim 1, wherein the Owner Snippet has a run-time of at least 10 seconds, at least 15 seconds, at least 20 seconds, at least 25 seconds, at least 30 seconds, at least 35 seconds, at least 40 seconds, and at least one minute (fig. 1-3, paragraph 35-36 wherein user designates the start time of the audio-video clip and the desired end point of the audio-video clip of multiple lengths of time..

10.	Regarding 6, West discloses the method according to claim 1, further comprising a mobile application by which at least one of the Owner Snippet is received, the request for the Snippet is received, and the Snippet is provided to the at least one other client device (fig. 1-3, paragraph 14 wherein the system may receive a request to play the audio-video clip from the second client, and provide the audio-video clip to the second client).

11.	Regarding claim 7, West discloses the method and system according to claim 6, wherein the vote is received through the mobile application (fig. 1-3, paragraph 47 wherein popularity of audio-video clip is measured by the number of times audio-video clips are forwarded between users)

12.	Regarding claim 8, Causey discloses the method according to claim 7, wherein the mobile application provides one or more Broadcast Reminders (fig. 3-4, paragraphs 29 wherein trending data causing system to generate programming schedule to transmit to user devices).

13.	Regarding claim 9, Causey discloses the method according to claim 1, wherein the broadcast schedule is a modified broadcast schedule that provides network broadcast information for a specific Trending Snippet (fig. 3-4, paragraph 15 wherein “What’s Hot” clip cause system to content related to hot content determined).

14.	Regarding claim 11, West discloses the method according to claim 1, further comprising sending a push notification to the Owner User pertaining to the Snippet (fig. 1-3, paragraphs 37-38 wherein composer of clip can create message for recipients).

15.	Regarding claim 12, West discloses a computer-implemented method embodied on one or more computer readable medium comprising instructions executable by a processor, the computer implemented method comprising instructions for: receiving a request from at least one client device for a Snippet, comprising multimedia content, in a Snippet Library (fig. 1-3, paragraph 31-32 wherein shared audio-video clip can be provided to requesting  device); 
providing one or more snippets from the Snippet Library, to the at least one client device (fig. 1-3, paragraphs 32-33 wherein audio-video clip is played back for device requesting clip); 
receiving from the at least one client device a vote pertaining to the one or more snippets (fig. 1-3, paragraph 47 wherein server measures popularity of audio-video clips by counting the number of times audio-video clips are forwarded between users);; 
utilizing the vote to calculate a tally for the one or more snippets (fig. 1-3, paragraph 47 wherein ratings may be maintained in billboard fashion at the server, available for all users to see); 
utilizing the tally to qualify the one or more snippets for inclusion in a Trending Category in the Snippet Library (fig. 1-3, paragraph 47 wherein as the number of such forwarding increases, audio-video clip popularity ratings may be increased).
However West is silent in regards to disclosing providing to a television broadcast network the one or more snippets in the Trending Category; receiving from the television broadcast network a broadcast schedule pertaining to a television broadcast by the broadcast network of the one or more snippets in the Trending Category; and providing at least a portion of the broadcast schedule to the at least one client device.
Causey discloses providing to a television broadcast network the one or more snippets in the Trending Category (fig. 3-4, paragraph 29 wherein system uses trend data in order to trigger generation of programming schedule to provide to multiple user devices); 
receiving from the television broadcast network a broadcast schedule pertaining to a television broadcast by the broadcast network of the one or more snippets in the Trending Category (fig. 3-4, paragraph 29 wherein system uses trend data in order to trigger generation of programming schedule to provide to multiple user devices); 
and providing at least a portion of the broadcast schedule to the at least one client device (fig. 3-4, paragraph 29 wherein system uses trend data in order to trigger generation of programming schedule to provide to multiple user devices).  Causey (paragraph 15) provides motivation to combine the references wherein system uses trending data, aka What’s Hot, to determining scheduling of broadcast channels to send to one or more users.  All of the elements are known.  Combining the references would yield the instant claims wherein trending clip information triggers system to generate programming scheduling information relating the trending clip.  Therefore the invention would; have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

16.	Regarding claim 13, Causey discloses the computer-implemented method according to claim 23, wherein the one or more snippets is provided to the at least one client device through the mobile application (fig. 3-4, paragraph 15 wherein mobile device provides content related to trending snippet).

17.	Regarding claim 14, West discloses the computer-implemented method according to claim 13, the vote pertaining to the one or more snippets is received through the mobile application (fig. 1-3, paragraph 47 wherein server measures popularity of audio-video clips by counting the number of times audio-video clips are forwarded between users).

18.	Regarding claim 15, Causey discloses the computer-implemented method according to claim 14, wherein the at least a portion of the broadcast schedule is provided to the at least one client device through the mobile application (fig. 3-4, paragraph 29 wherein system uses trend data in order to trigger generation of programming schedule to provide to multiple user devices).

19.	Regarding claim 16, Causey discloses the computer-implemented method according to claim 12, wherein the at least a portion of the broadcast schedule is a Modified Broadcast Schedule (fig. 3-4, paragraph 15 wherein “What’s Hot” clip cause system to content related to hot content determined).

20.	Regarding claim 17, Causey discloses the computer-implemented method according to claim 12, further comprising providing to the at least one client device one or more Broadcast reminders (fig. 3-4, paragraphs 29 wherein trending data causing system to generate programming schedule to transmit to user devices).

21.	Regarding claim 18, West discloses the computer-implemented method according to claim 12, further comprising receiving from an Owner User one or more Owner Snippets (fig. 1-3, paragraphs 48-49 wherein user creates audio-video clip to share with recipients), 
saving the one or more Owner Snippets in the Snippet Library as one or more Snippets associated with at least one category (fig. 1-3, paragraphs 48-49 wherein audio-video clips are aggregated in a server for distribution to a group of users), 
receiving a category selection from the at least one client device (fig. 1-3, paragraphs 24 and 43 wherein the recipient will instruct the server to play back the audio-video clip via the remote control of onscreen selection), 
and providing the at least one client device the one or more Snippets associated with the selected category (fig. 1-3, paragraphs 24 and 43 wherein the recipient will instruct the server to play back the audio-video clip via the remote control of onscreen selection).

22.	Regarding claim 19, West discloses the computer-implemented method according to claim 18, further comprising transmitting a push notification to the Owner User when at least one of the one or more Snippets is viewed, the one or more Snippets receives a vote, the one or more Snippets changes rank, and the one or more Snippet qualifies for the Trending Category (fig. 1-3, paragraph 47 wherein server measures popularity of audio-video clips by counting the number of times audio-video clips are forwarded between users).

23.	Regarding claim 20, West discloses the computer-implemented method according to claim 19, further comprising an Add Details Interface Screen by which an Owner User includes Snippet Identifying information that is included with the Snippet in the Snippet Library (fig. 1-3, paragraphs 43-44 wherein server can recall stored audio-video clip).

24.	Regarding claim 21, West discloses the computer-implemented method according to claim 20, wherein Snippet identifying information includes at least one of a title, a category in the Snippet Library, one or more Snippet tags, and a narrative description (fig. 1-3, paragraphs 13-15 wherein message included with audio-video clip identifies content item created)

25.	Regarding claim 22, West discloses the method and system according to claim 11, wherein a push notification is sent when at least one of the Snippet is requested, the Snippet receives a vote, the Snippet changes Rank, and the Snippet is categorized in the Trending Category (fig. 1-3, paragraph 47 wherein server measures popularity of audio-video clips by counting the number of times audio-video clips are forwarded between users).

26.	Regarding claim 23, West discloses the computer-implemented method according to claim 20, further comprising a mobile application utilized by at least one of the Owner User and the at least one client device (fig. 1-3, paragraph 14 wherein the system may receive a request to play the audio-video clip from the second client, and provide the audio-video clip to the second client).
 
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424